Title: General Orders, 30 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Sunday April 30th 1780
            Parole Mirailes  Countersigns Madrid, Moro
          
          [Officers] Of the Day Tomorrow[:] Colonel Jackson[,] Lieutenant Colonel Murray[,] Brigade Major Maxwell’s Brigade
          The Honorable the Congress have been pleas’d to pass the following Resolutions.
          
            In Congress April 10th 1780
            Resolved That when Congress shall be furnished with proper Documents to Liquidate the Depreciation of the Continental Bills of Credit, they will as soon thereafter as the State of the Public Finances will admit make good to the Line of the Army and the Independent Corps thereof the deficiency of their original pay occasion’d by such Depreciation; and that the Money and Articles heretofore paid or furnished or hereafter to be paid or furnished by Congress or the States or any of them as for pay Subsistence or to Compensate for Deficiencies shall be deemed as advanced on Accompt untill such Liquidation as aforesaid shall be adjusted it being the Determination of Congress that all the Troops serving in the Continental Army shall be placed on an equal footing—Provided that no persons shall have any benefit of this Resolution except such as were engaged during the War or for Three Years and are now in service or shall hereafter engage during the War.
            Resolved, That a Committee of three be appointed to report a proper Compensation to the staff of the Army in consequence of the Depreciation of the Currency.
            Lieutenant James McFarland 1st Pennsylvania Regiment is appointed Adjutant to the same from the 1st of March last vice Lieutenant Hughes resigned.
          
        